Case 1:19-cv-00006-ENV-RML Document 16 Filed 02/11/19 Page 1 of 2 PageID #: 227
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  30 Rockefeller Plaza
                                                                                                  New York, New York 10112

                                                                                                  O   +1 212 872 9800
                                                                                                  F   +1 212 872 9815
                                                                                                  squirepattonboggs.com



                                                                                                  Mitchell R. Berger
                                                                                                  T +1 212 872 9800
                                                                                                  mitchell.berger@squirepb.com



 February 11, 2019

 BY ECF

 Honorable Robert M. Levy, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                   Re:        Singer, et al. v. Bank of Palestine, Case No. 19-cv-00006 (ENV) (RML).

 Dear Judge Levy:

          On behalf of defendant Bank of Palestine (“BOP”), we submit this brief reply to address
 Plaintiffs’ professed confusion (see Dkt. #15) over the nature of BOP’s motion for extension of time
 to respond to the Complaint (Dkt. #14).

          We apologize for burdening the Court with what should have been an easy stipulation with
 Plaintiffs to provide an extension of time matching what Plaintiffs’ counsel have agreed, and the Court
 has approved, in the Honickman case discussed in BOP’s application. See Honickman, et al. v. Blom Bank,
 2019-cv-00008 (E.D.N.Y. filed Jan. 1, 2019) (Dkt. #15) (stipulated 120-day extension to respond to
 the Complaint), granted by minute order of 2/8/19. Of course, Plaintiffs’ counsel also have agreed
 to an even lengthier 180-day extension in another similar case, Averbach v. Cairo Amman Bank, in the
 Southern District of New York. See Dkt. #14, at 3. Finally, we understand that Plaintiffs’ counsel are
 prepared to agree to a 120-day extension in yet another look-alike case in this Court, Bartlett v. Societe
 General de Banque au Liban SAL, No. 1:19-cv-7 (E.D.N.Y.).

         To be clear, BOP seeks an extension until and including June 6, 2019, to move to dismiss,
 answer, or otherwise respond to the Complaint. This is precisely what BOP stated in its letter
 application (Dkt. #14). In support of that application, BOP explained that the requested extension
 not only (i) mirrored the extension to which Plaintiffs’ counsel readily agreed in the look-alike
 Honickman case, but also (ii) was a reasonable exchange for BOP’s agreement to waive its well-
 grounded objections to Plaintiffs’ defective service of process. Id.




 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00006-ENV-RML Document 16 Filed 02/11/19 Page 2 of 2 PageID #: 228
 Squire Patton Boggs (US) LLP                                           Hon. Robert M. Levy
                                                                        February 11, 2019
 Page 2 of 2


          BOP’s service objections are explained in its extension application, and are not undermined
 by the Treeline decision, which is properly distinguished as irrelevant in Dev. Specialists, Inc. v. Li (In re
 Coudert Bros.), 2017 U.S. Dist. LEXIS 71435, at *24 (S.D.N.Y. May 10, 2017) (holding that “permitting
 service via mail, to the extent the Hague Convention indicates that it ‘shall not interfere’ with the
 freedom to send judicial documents via mail, is different from expressly authorizing service via mail such
 that it could be said to be an ‘internationally agreed means of service.’”).

         In short, BOP seeks an extension of time to make a plenary Rule 12(b) motion—not to make
 a motion challenging service of process. For that purpose, document-review and factual-development
 are necessary to support a Rule 12(b)(2) motion challenging jurisdiction, which is not confined solely
 to the allegations of the Complaint concerning BOP’s alleged wire transfers through the U.S. banking
 system.

          Finally, as part of its 120-day extension request, BOP has offered to file its Rule 12 pre-motion
 letter, pursuant to Section III.A. of Judge Vitaliano’s Individual Rules, not later than May 6, 2019. See
 Dkt. #14. Under Judge Vitaliano’s rules, the filing of this letter serves as a response to the Complaint
 for Rule 12(b) purposes, tolling a further response pending the Court’s order. This requested pre-
 motion conference letter date is less than 90 days away. BOP respectfully requests that the Court
 grant its application for extension of time so that it can move along to the merits phase of this litigation,
 rather than dwelling on what should have been a consented extension of time here, as in the parallel
 lawsuits.

         We are providing a copy of this letter to Chief Magistrate Judge Mann given the similar
 extension request pending in the Spetner v. Palestine Investment Bank action referenced in BOP’s
 extension application (see Dkt. #14 at 3 n.1).

                                                       Respectfully submitted,

                                                       Squire Patton Boggs (US) LLP




                                                       Mitchell R. Berger


 cc:     All counsel of record (by ECF)
         Chief Magistrate Judge Roanne L. Mann
